Title: From Alexander Hamilton to James McHenry, 24 September 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York Sepr. 24th. 1799
          
          Upon the first perusal of your letter respecting Winter Quarters at Harper’s ferry I supposed it to be your intention that I should take definitive measures on the subject. Under that idea I wrote to Col. Parker the and Genl. Washington the letters which you will find enclosed.
          But I see observe, upon reading your letter a second time, that you have instructed me to take only preliminary measures. I trust however you will be of opinion, from the lateness of the season, and from the loss of time which that must result should there be a —       the steps  be retraced that which have already been taken it be necessary to recure here for further instruction, that the course which has been adopted taken in the business is the most eligible best that can be pursued.
          With great respect I am, Sir
          
            But should you think differently I am ready to counteract what has been done, and to take adopt such measures as you shall deem the most eligible.
          
          Secretary of War
        